Citation Nr: 1414380	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  03-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1970.

This matter came before the Board of Veterans' Appeals (Board) from a January 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which increased the evaluation of the Veteran's posttraumatic stress disorder (PTSD) from 30 to 50 percent.  

In May 2005 the Board denied the Veteran's increased rating claim.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2007 memorandum decision, the Court set aside the Board's May 2005 decision and remanded the matter for further adjudication.  In October 2007, the Board again denied the Veteran's claim.  In March 2009, the Court granted the parties' joint motion for remand, returning the matter to the Board.  In July 2009, the appeal was remanded for development of the record.  In September 2012, the Board denied an evaluation in excess of 50 percent for PTSD prior to December 1, 2008; and granted a 70 percent evaluation from that date.

The Board's September 2012 decision also denied entitlement to a TDIU, the Board having taken jurisdiction over that issue pursuant to the Court's holdings in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an August 2013 joint motion for remand, the parties requested that the Court not disturb the Board's decision denying an increased rating in excess of 50 percent prior to December 1, 2008 and in excess of 70 percent from that date.  They requested that the Court vacate and remand the decision to the extent that it denied a TDIU.  The Court granted the motion in August 2013, and the appeal was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2013 joint motion, the parties agreed that remand was necessary because the Board did not provide an adequate statement of reasons and bases for its decision.  Specifically, the joint motion pointed out that an adequate explanation for the Board's finding in the case was important because marginal employment was not substantially gainful employment and may exist where a claimant's employment is in a "sheltered workshop."  

The Board acknowledges that there are opinions of record pertaining to the Veteran's ability to maintain his current employment with the United States Postal Service, and whether he would be able to maintain employment outside of his current situation.  While a private provider indicated several times in an April 2009 evaluation report that the Veteran was in a "sheltered workshop," he failed to explain the meaning of that term in the context of the question of whether the Veteran's employment amounted to marginal employment.  VA providers have noted that the Veteran received a good deal of support at work and accommodation from supervisors at work, and that he would otherwise "probably be unemployable."  Because the record is not entirely clear with respect to whether the Veteran's employment might be considered marginal, the Board has determined that a social and industrial survey and additional psychiatric examination are warranted.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA social and industrial survey to assess the Veteran's day-to-day functioning and capacity for employment.  A copy of the report should be associated with the claims file.

The survey should include a detailed employment history as well as the Veteran's current employment status.  If the Veteran is not currently employed, he should be asked whether he has sought employment and, if so, with whom.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, and social and industrial capacity.  With regard to his employability, the Veteran should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified.  The claims folder must be made available to the social worker in conjunction with the survey as it contains important historical data. 

The social worker should also address the Veteran's social interactions - to include those with family, friends, neighbors, etc.  Any participation in clubs, churches or other social activities should also be listed and discussed. 

The social worker should specifically address the question of whether the Veteran's employment with the U.S. Postal Service might be considered marginal to the extent the employer might be considered a "sheltered workshop."

The surveyor is not limited to the foregoing instructions, but may seek initial or additional development in any survey area that would shed more light on the nature and severity of the Veteran's PTSD. 

2.  Following the completion of the above-indicated VA social and industrial survey, schedule the Veteran for a VA psychiatric examination to reassess the severity of his PTSD.  The claims file, including a copy of this remand and the report of the social and industrial survey, must be made available to and reviewed by the examining psychiatrist for the pertinent medical and occupational history.

The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present and attributable to the PTSD.  All appropriate diagnostic testing deemed necessary to render clinically-supported diagnoses and assessments of functioning/employability should be administered.  In this regard, the Veteran's PTSD should be evaluated for the specific purpose of assessing the relative degree of industrial impairment, in light of his recorded medical and vocational history.  To this end, the examiner should also be requested to comment regarding the findings recorded by the VA social and industrial survey.  If there are different psychiatric disorders, the examining psychiatrist should reconcile the diagnoses and should specify which symptoms are associated with and are part and parcel of, or caused by, the service-connected PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain what the score means.

In addition, the examiner should describe what types of employment activities or related work-place limitations, if any, are impaired due solely to the Veteran's service-connected PTSD, bearing in mind his entire social-medical history.  The examiner should also describe how the symptoms of the Veteran's service-connected PTSD affect his social capacity, including the degree of any occupational and social impairment demonstrated. 

The examiner is particularly requested to comment on the effects of the Veteran's service-connected PTSD on his ability to obtain and maintain substantially gainful employment (versus marginal employment to include that within a sheltered workshop environment) consistent with his prior work experience, level of education and training, etc.  

The examiner is advised that, in terms of marginal employment, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The report of the examination, including the reports of all completed tests or special studies, should be associated with the other evidence in the claims file.

3.  The Veteran is hereby informed that failing to cooperate with the social and industrial survey or to report for this additional VA compensation examination, without good cause pursuant to 38 C.F.R. § 3.655, may have adverse consequences on his pending claim.

4.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


